Citation Nr: 0100178	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  97-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for bilateral trench 
foot, evaluated as 10 percent disabling until August 13, 
1998, and as 10 percent disabling for the left foot and 10 
percent disabling for the right foot since August 13, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that this claim is one of several previously 
before the Board.  In December 1999, the Board issued a 
decision concerning the other four issues on appeal, and 
remanded the issue of an increased rating for bilateral 
trench feet, solely, to the RO for further development.  In 
its remand, the Board requested RO give the veteran notice of 
the regulations concerning the evaluation of cold injuries, 
which had changed, effective in the January and August 1998, 
and that it re-evaluate the veteran's bilateral foot 
disability under the new regulations.  A July 2000 rating 
decision and supplemental statement of the case are now 
present in the claims file and demonstrate that the RO has 
complied with the Board's requests.  The Board thus finds 
that the RO has complied with the terms of the remand portion 
of the December 1999 decision.

The veteran's trench feet have been rated together, as a 
bilateral condition, from March 1948 until August 1998.  By a 
July 2000 rating decision, the RO rated each foot separately, 
granting each foot a separate, 10 percent evaluation, 
effective in August 1998.  However, the veteran's appeal 
concerning these issues remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Neither the old nor the new criteria governing the 
evaluation of the service-connected trench feet, right and 
left, are more favorable to the veteran.

3.  Prior to January 12, 1998, the service connected 
bilateral trench feet were manifested by no more than mild 
symptoms.

4.  Between January 12, 1998 and August 12, 1998, the service 
connected right trench foot was manifested by complaints of 
swelling and pain; objective observations of no edema and 
clinically intact neurological findings; and by no more than 
mild symptoms.

5.  Between January 12, 1998 and August 12, 1998, the service 
connected left trench foot was manifested by complaints of 
swelling and pain; objective observations of no edema and 
clinically intact neurological findings; and by no more than 
mild symptoms.

6.  Since January 12, 1998, the service connected right 
trench foot is manifested by complaints of swelling, pain, 
and the sensation of "pins and needles;" by objective 
observations of minimal puffiness without definite synovial 
effusion, redness, increased heat, and no other apparent 
actual active general disease; and by no more than mild 
symptoms.

7.  Since January 12, 1998, the service connected left trench 
foot is manifested by complaints of swelling, pain, and the 
sensation of "pins and needles;" by objective observations 
of minimal puffiness without definite synovial effusion, 
redness, increased heat, areas of tenderness, and no other 
apparent actual active general disease; and by no more than 
mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for bilateral trench feet prior to January 12, 1998 have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic 
Code 7122 (prior to January 12, 1998).

2.  The criteria for an evaluation of 10 percent, and no 
greater, for right trench foot for the time period between 
January 12, 1998 and August 13, 1998, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Code 7122 
(prior to August 13, 1998).

3.  The criteria for an evaluation of 10 percent, and no 
greater, for left trench foot for the time period between 
January 12, 1998 and August 13, 1998, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Code 7122 
(prior to August 13, 1998).

4.  The criteria for an evaluation greater than 10 percent 
for right trench foot, for the time period following January 
12, 1998, have not been met. 38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.30, 
4.104, Diagnostic Code 7122 (1996 to 2000).

5.  The criteria for an evaluation greater than 10 percent 
for left trench foot, for the time period following January 
12, 1998, have not been met. 38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.30, 
4.104, Diagnostic Code 7122 (1996 to 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded this claim to the RO for 
further development in December 1999.  This development has 
been completed.  The veteran has not alleged that any other 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available. Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Service connection for a disability described 
as "trench foot, mild; small accidental G.S.W. scar, right 
5th toe, healed, N.S.; hemorrhoidectomy" was granted in an 
August 1948 rating decision, and assigned, in aggregate, a 10 
percent evaluation effective in March 1948.  A separate, 
compensable evaluation was assigned for bilateral trench feet 
by a rating decision dated in June 1956, effective in May 
1956.  This evaluation was confirmed and continued until July 
2000.

In July 2000, the RO issued a rating decision in which it 
evaluated the veteran's feet as separately compensable, and 
assigned each a 10 percent evaluation effective August 13, 
1998.  In a July 2000 supplemental statement of the case, the 
RO explained that separate, compensable evaluations were 
assigned pursuant to the revised regulations.  In addition, 
the RO assigned a 1.9 percent bilateral factor, as required 
by the revised regulations, under Diagnostic Code 7122.  
These evaluations have been confirmed and continued to the 
present.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for cold injury 
residuals twice, the first effective January 12, 1998, and 
the second effective August 13, 1998.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to [the veteran] . 
. . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  It appears that the RO applied 
only the second revision in re-evaluating this disability.

Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for mild 
residuals of bilateral frozen feet or chilblains.  The next 
higher evaluation of 30 percent requires bilateral persistent 
moderate swelling, tenderness, redness, etc.  A 50 percent 
rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104 Diagnostic 
Code 7122 (effective prior to January 12, 1998).

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, to incorporate comments 
VA had received on the proposed criteria.  See 63 Fed. Reg. 
37778 through 37779 (July 14, 1998).  The additional 
amendment clarifies that disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).  It is noted that the veteran was not supplied 
with these amended regulations.  However, a review of the 
changes effective August 13, 1998, reveals that the changes 
do not substantially affect the application of Diagnostic 
Code 7122 in this case.  Therefore, there is no prejudice to 
the appellant by the Board's initial consideration of these 
revised regulatory criteria.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the rating criteria now in effect, a 30 percent rating 
is assigned with the following in affected parts:  Arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent rating is assigned 
for arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 10 percent rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity.  
Again, each affected part (e.g., hand, foot, ear, nose) is 
evaluated separately and the ratings combined in accordance 
with Sections 4.25 and 4.26.

The Board finds that neither the old nor the new criteria are 
more favorable to the veteran, as the veteran does not meet 
the criteria for an increased evaluation under either the new 
or the old criteria during any of the time periods under 
consideration.

The veteran has appealed the evaluations assigned his 
service-connected trench feet.  He testified before the 
undersigned Veterans Law Judge in July 1999, and before a 
hearing officer sitting at the local RO in July 1997 and 
December 1995.  In aggregate, he has argued that his feet 
swell every day and that, although he can wear shoes, his 
feet swell so badly that he cannot move his toes.  He further 
stated he experiences constant pain, which he describes as 
walking on "pins and needles," and that he cannot walk more 
than two blocks as a result. 

A review of the record demonstrates that the veteran has been 
diagnosed with other conditions that may affect his foot 
disability.  Specifically, in April 2000, a VA examination 
report reveals that the veteran was diagnosed with calluses 
on the plantar surfaces of the right and left first 
metatarsophalangeal area; bilateral calcaneal spurs; and left 
pes planus.  In addition, a February 1996 VA examination 
report shows a diagnosis of peripheral vascular disease and 
VA treatment records noted that he has been diagnosed with 
diabetes.  The veteran is not service connected for these 
disabilities.  Hence the Board will not consider 
manifestations of these disabilities in evaluating his 
service connected bilateral trench foot.

A.  Time Period Prior to January 12, 1998

Prior to January 12, 1998, the evidence reveals that the 
veteran manifested symptoms that were no more than mild.

A February 1996 VA examination report reveals complaints of 
swelling, numbness, and tingling in his feet without pain.  
The examiner noted objective findings of some parathesias, 
i.e., the veteran was unable to discriminate between sharp 
and dull in either foot.  The skin temperature was also found 
to be cool.  Stasis changes were also noted, but were 
described as being on the leg, to the mid calf area.  
Dorsalis pedis pulse in the left foot was not palpable.  
Dorsalis pedis pulse in the right, and posterior tibial 
pulses in the left and right measured 1+.  The examiner 
diagnosed bilateral peripheral vascular disease and ordered 
more clinical studies.  However, the results of peripheral 
vascular Doppler studies completed in March 1996 are of 
record and reveal an impression of a normal examination.

VA outpatient records reflect complaints of swelling and pain 
with findings of swelling and trace edema.  In addition, in 
October and December 1996, decreased vibratory sensation, and 
discoloration and tenderness on the soles were noted.  
Positional sensation was found to be intact.  Questionable 
peripheral neuropathy was assessed in October 1996, and 
neurological damage, secondary to frostbite, in December 
1996.

Nonetheless, the medical evidence simply does not reflect 
findings of swelling that are moderate or persistent.  And, 
save for the single observation of tenderness and 
discoloration in December 1996 and decreased sensation in 
October 1996, the record is absent findings of tenderness, 
redness, or any other skin changes during this period of 
time.  The Board notes that the single, isolated findings of 
decreased sensation, discoloration, and tenderness are not 
sufficient to establish findings of persistent moderate 
symptomatology, as required by the criteria.

The Board finds that the evidence does not support an 
evaluation greater than 10 percent for bilateral trench feet 
for the period of time prior to January 12, 1998.

B.  Time Period Between January 12, 1998 and August 13, 1998

For the period of time between January 12, 1998 and August 
13, 1998, the Board notes that the effective date of the 
regulation requiring separate, combined ratings for the body 
parts affected by cold injury residuals (see Note 2 under 
Diagnostic Code 7122), is January 12, 1998 rather than August 
13, 1998.  Treatment records reflect no complaints of or 
treatment for the residuals of his trench feet, and show 
objective observations of no edema and clinically intact 
neurological findings in the lower extremities during this 
time period.  Yet, the Board finds that the evidence, as a 
whole, supports the finding of separate, compensable 
evaluations for right and left feet during this time period.  
The RO clearly did not intend to reduce the 10 percent 
evaluation during this time period and, in any event, it is 
protected.  See 38 C.F.R. § 3.951 (2000).  Moreover, there is 
no evidence that the veteran's symptoms decreased so as to be 
noncompensable during this time period.

Hence, after review of the evidence, the Board holds that the 
veteran meets the criteria for the assignment of separate, 
compensable evaluations for the service connected right 
trench foot and service connected left trench foot prior to 
August 13, 1998.  Specifically, the Board finds that the 
veteran meets the criteria for the assignment of a 10 percent 
evaluation for right trench foot, and for the assignment of a 
10 percent evaluation for left trench foot on January 12, 
1998.

C.  Time Period Following January 12, 1998

The Board finds that, for the period of time following 
January 12, 1998, the veteran's symptoms were manifested by 
no more than arthralgia or other pain, minimal swelling, and 
numbness in either foot, and by no more than mild symptoms.  
The medical evidence does not demonstrate findings of tissue 
loss, nail abnormalities, color changes, hyperhidrosis, or 
X-ray findings of abnormalities attributed to the service 
connected right and left trench foot; and does not reflect 
findings of persistent, moderate swelling, tenderness, or any 
redness or other skin changes.

An April 2000 VA examination report reveals subjective 
complaints of swelling in both feet, pain described as "pins 
and needles," and inability to walk more than two blocks 
before feeling the sensation of "pins and needles."  The 
examiner observed the veteran to walk with a shuffling gait 
but no limp, and noted that the veteran could unsteadily 
tiptoe and heel stand.  The physician recorded findings of 
minimal puffiness but no definite synovial effusion, redness, 
increased heat, or areas of tenderness.  Dorsalis pedis and 
posterior tibial pulses were definitely palpable, albeit 
weak.  No other active general disease was found.  The 
examiner noted that the facies did not contain any suggestion 
of lupus erythematosus of the facial skin.  The examiner 
further noted that the dorsum of the right foot had an area 
which appeared to be irritated from the veteran's shoes-a 
finding that can be observed in photographs associated with 
the examination report.  No other areas of discoloration are 
observed.  A report of peripheral vascular test studies 
reveals a normal examination.  The examiner diagnosed 
bilateral trench foot by history, in 1945.

The veteran avers that he experiences disabling symptoms of 
his trench feet, and the medical evidence, overall, reflects 
that he has demonstrated symptoms of decreased sensation, 
discoloration of the skin, pain, and swelling.  Yet, upon 
analysis, the record shows that these symptoms, where 
attributed to the service-connected residuals of trench feet, 
are either minimal or are no longer currently observed.  
Specifically, while the evidence, overall, does reveal some 
locally impaired sensation, this manifestation was noted in 
1996.  VA outpatient records dated in January 1998 reflect a 
clinically intact neurological system.  Similarly, while 
stasis changes were noted in 1996, the current medical 
evidence reflects no redness.  While the skin over the dorsum 
of the veteran's right foot was found to be irritated in 
April 2000, the examiner attributed this to the veteran's 
shoes, as noted above.  Concerning the symptom of swelling 
and pain the evidence reveals that the swelling is minimal 
and the pain, where attributed solely to the residuals of 
trench feet, is not more than mild in severity during this 
time period.

The Board notes that the examiner diagnosed, in April 2000, 
"[b]y history, trench foot, bilateral, in 1945."  The 
examiner also diagnosed right and left first 
metatarsophalangeal area calluses on the plantar surfaces; 
bilateral calcaneal spurs; and left pes planus.  In contrast 
to the diagnosis "by history" of trench foot, the examiner 
described the pes planus as quite severe, manifested by 
almost total loss of the longitudinal arch in the left foot 
with some external rotation and minimal angulation of the 
Achilles tendon.  The diagnosis of trench foot by history 
alongside the other diagnoses-of plantar surface calluses, 
calcaneal spurs, and pes planus-indicates that the examiner 
attributed the veteran's symptoms, particularly any 
orthopedic findings, primarily to the pes planus rather than 
to the residuals of trench feet.  This is further underscored 
in the physician's findings of other symptoms, which, as 
noted above, are described as either minimal or non-existent.  
Specifically, the physician states that "[e]xamination 
reveals the suggestion of perhaps minimal puffiness of both 
feet", and notes findings of no definite synovial effusion, 
redness, increased heat, or areas of tenderness, and no other 
active general disease.

Hence, while the medical evidence reflects complaints of pain 
and findings of swelling attributed to the service-connected 
right and left trench feet, the medical evidence nonetheless 
simply does not establish findings of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities attributed to the 
service connected trench feet, as required for the next 
higher evaluation under the new criteria during this time 
period.  In addition, while the medical evidence shows 
findings of swelling, it is described as minimal.  The 
medical evidence simply does not establish findings of 
swelling that is moderate or persistent, or of tenderness, 
redness, or any other skin changes attributed to the service 
connected trench feet, as required for the next higher 
evaluation under the old criteria during this time period.

After review of the evidence, and for the reasons discussed 
above, the Board finds that the veteran does not meet the 
criteria for evaluations greater than 10 percent for his 
service connected right trench foot, and for his service 
connected left trench foot for the time period following 
January 12, 1998.

D.  Extraschedular Consideration

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the evidence does not show an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required hospitalization or 
treatment for his service-connected trench foot so frequent 
as to render impractical the schedular rating criteria.  
Moreover, the evidence does not show that the impairment 
resulting from his service-connected trench foot alone have 
interfered markedly with his employment.  As a whole, the 
evidence does not show that the impairment resulting solely 
from the service-connected trench foot alone warrants extra-
schedular consideration during any of the time periods under 
consideration.  For the reasons noted above, the Board 
concludes that the impairment resulting from the right and 
left trench foot is adequately compensated by the 10 percent 
evaluation for bilateral trench foot prior to January 12, 
1998, and by the separate, 10 percent, evaluations assigned 
individually for right trench foot and left trench foot-
assigned effective January 12, 1998 by this decision-under 
Diagnostic Code 7122.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

An evaluation greater than 10 percent for bilateral trench 
feet, for the period of time prior to January 12, 1998, is 
denied.

An evaluation of 10 percent for right trench foot is granted 
effective January 12, 1998, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation of 10 percent for left trench foot is granted 
effective January 12, 1998, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation greater than 10 percent for right trench foot, 
for the time period following January 12, 1998, is denied.

An evaluation greater than 10 percent for left trench foot, 
for the time period following January 12, 1998, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

